Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



3.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication US 2021/0336827 to Park et al. (hereinafter Park) in view of U.S. Pre-Grant Publication US 2022/0124507 to Ryu et al. (hereinafter Ryu)   
 
 	As to claims 1, 10 and 20, Park discloses an electronic device, comprising: 
 	a node configured to communicatively couple to an antenna (Park; Fig.5 shows and discloses a node. [0110] discloses antennas); and 
 	an interface circuit, communicatively coupled to the node, configured to communicate with a recipient electronic device (Park; [1590]-[1592]), wherein the interface circuit is configured to: 
 	transmit, from the node, an extremely high-throughput (EHT) physical layer convergence protocol (PLCP) protocol data unit (PPDU) intended for the recipient electronic device, wherein the EHT PPDU is transmitted in multiple non-contiguous sub- bands that are separated by a punctured sub-band (Park; [0008], [00010]-[0012] discloses of transmitting/receiving an extreme High Throughput (EHT) PPDU in 240 MHz/320 bands. [03337] discloses 80 MHz puncturing at 240/320 MHz. [0226]-[0227]; [0539] discloses non-contiguous sub- bands 80 MHz  and 160 MHz  for 240 MHz that are separated by a punctured sub-band 80 MHz); 
 	Park discloses of transmitting block ACK, but fails to disclose block acknowledgments exclude the punctured sub-band. However, Ryu discloses
 	receive, at the node, one or more block acknowledgments associated with the recipient electronic device, wherein the one or more block acknowledgments exclude the punctured sub-band (Ryu; [0302];[0015]; Claim 19 discloses of receiving block ACK for the PPDU through the primary channel or first channel and also discloses the first channel is a channel excluding a preamble-punctured channel means block ack is not received through punctured channel). 
 	It is obvious for a person of ordinary skilled in the art to combine teachings before the effective filing date of the invention. One would be motivated to combine the teachings in order use the limited resources in an effective way by using a primary channel for transmitting PPDU and receiving block ACK

As to claims 2 and 11, the rejection of claim 1 as listed above is incorporated herein. In addition, Park-Ryu discloses wherein the EHT PPDU excludes transmitted energy in the punctured sub-band (Park; [0008], [00010]-[0012] discloses of transmitting/receiving an extreme High Throughput (EHT) PPDU in 240 MHz/320 bands. [03337] discloses 80 MHz puncturing at 240/320 MHz. [0008], [00010]-[0012]; [0337] only discloses of transmitting ETH PPDU and does not disclose anything regarding transmitted energy means the EHT PPDU excludes transmitted energy in the punctured sub-band)

As to claims 3 and 12, the rejection of claim 1 as listed above is incorporated herein. In addition, Park-Ryu discloses wherein the punctured sub-band has a bandwidth of at least 20 MHz and is different from a primary sub-band (Ryu; [0223] discloses punctured sub-channel is 20 MHz and primary channel is 80 MHz means punctured sub-channel is different from a primary sub-band).  

As to claims 4 and 13, the rejection of claim 1 as listed above is incorporated herein. In addition, Park-Ryu discloses wherein the one or more block acknowledgments comprise multiple block acknowledgments in the multiple non-contiguous sub-bands and exclude a block acknowledgment in the punctured sub-band (Ryu; [0302];[0015]; Claim 19 discloses of receiving block ACK for the PPDU through the primary channel or first channel and also discloses the first channel is a channel excluding a preamble-punctured channel means block ack is not received through punctured channel. Each time the STA receives a PPDU, it can send block ACK means receiving multiple block ACK). 

As to claims 5 and 14, the rejection of claim 1 as listed above is incorporated herein. In addition, Park-Ryu discloses wherein the one or more block acknowledgments comprise a single block acknowledgment over a bandwidth of the multiple non-contiguous sub- bands and excludes a bandwidth of the punctured sub-band (Ryu; [0302];[0015]; Claim 19 discloses of receiving block ACK for the PPDU through the primary channel or first channel and also discloses the first channel is a channel excluding a preamble-punctured channel means block ack is not received through punctured channel).

As to claims 6 and 15, the rejection of claim 1 as listed above is incorporated herein. In addition, Park-Ryu discloses wherein the one or more block acknowledgments comprise a single block acknowledgment in a primary sub-band in the multiple non-contiguous sub-bands (Ryu; [0302];[0015]; Claim 19 discloses of receiving block ACK for the PPDU through the primary channel or first channel and also discloses the first channel is a channel excluding a preamble-punctured channel means block ack is not received through punctured channel)

As to claim 7, the rejection of claim 1 as listed above is incorporated herein. In addition, Park-Ryu discloses wherein the electronic device is configured to determine the multiple non-contiguous sub-bands that are separated by the punctured sub-band (Park; [0008], [00010]-[0012] discloses of transmitting/receiving an extreme High Throughput (EHT) PPDU in 240 MHz/320 bands. [03337] discloses 80 MHz puncturing at 240/320 MHz. [0226]-[0227]; [0539] discloses non-contiguous sub- bands 80 MHz  and 160 MHz  for 240 MHz that are separated by a punctured sub-band 80 MHz)

As to claim 8, the rejection of claim 1 as listed above is incorporated herein. In addition, Park-Ryu discloses wherein the interface circuit is configured to provide, from the node, a bitmap intended for the recipient electronic device that specifies the multiple non- contiguous sub-bands that are separated by the punctured sub-band (Ryu; [0350]; [0360]; [0114]).

As to claim 9, the rejection of claim 1 as listed above is incorporated herein. In addition, Park-Ryu discloses wherein the interface circuit is configured to receive, at the node, a bitmap associated with the recipient electronic device that specifies the multiple non- contiguous sub-bands that are separated by the punctured sub-band (Ryu; [0350]; [0360]; [0114])

As to claim 16, the rejection of claim 10 as listed above is incorporated herein. In addition, Park-Ryu discloses wherein the recipient electronic device is configured to determine the multiple non-contiguous sub-bands that are separated by the punctured sub-band (Park; [0008], [00010]-[0012] discloses of transmitting/receiving an extreme High Throughput (EHT) PPDU in 240 MHz/320 bands. [03337] discloses 80 MHz puncturing at 240/320 MHz. [0226]-[0227]; [0539] discloses non-contiguous sub- bands 80 MHz  and 160 MHz  for 240 MHz that are separated by a punctured sub-band 80 MHz); and 
wherein the interface circuit is configured to provide, from the node, a bitmap intended for the electronic device that specifies the multiple non-contiguous sub-bands that are separated by the punctured sub-band (Ryu; [0350]; [0360]; [0114]).

As to claim 17, the rejection of claim 16 as listed above is incorporated herein. In addition, Park-Ryu discloses wherein the interface circuit is configured to receive, at the node, a request for the bitmap associated with the electronic device (Ryu; [0350]; [0360]; [0114])

As to claim 18, the rejection of claim 16 as listed above is incorporated herein. In addition, Park-Ryu discloses wherein the bitmap is provided on a per-PPDU basis and specifies the multiple non-contiguous sub-bands that are separated by the punctured sub- band for a subsequent PPDU (Ryu; [0350]; [0360]; [0114])

As to claim 19, the rejection of claim 18 as listed above is incorporated herein. In addition, Park-Ryu discloses wherein the bitmap is included in a field in a media access control (MAC) header in an uplink PPDU or in a multi-station block acknowledgment and is specified by an association identifier (AID) value (Ryu; [0102]; [0124]-[0127]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478